per curiam:
Hoy nos corresponde evaluar dos querellas presentadas contra el juez César Mercado Santaella por múltiples actuaciones susceptibles de sanción disciplinaria que quebrantan los Cánones de Etica Judicial, en particular, los Cánones 2, 4, 8, 20, 23, 28 y 30. Esperamos que los pronunciamientos que hoy emitimos calen hondo en los miembros de la Judicatura para que no se repitan contro-versias, fácilmente evitables, que desprestigian el estrado y la justicia que desde ahí se imparte.
I
César Mercado Santaella fue nombrado Juez Superior del Tribunal de Primera Instancia el 1 de diciembre de 2009. Tras varios años de labor judicial, la Oficina de Ad-ministración de los Tribunales (OAT) presentó dos quere-llas contra el juez Mercado Santaella ante la Comisión de Disciplina Judicial (Comisión).
Los hechos que relataremos fueron objeto de investiga-ción por la OAT a solicitud de su propia directora y por motivo de una queja presentada por el Sr. Giovanni Perlloni. De ahí surgieron dos informes referidos a la aten-ción de la Comisión de Disciplina Judicial, que halló causa probable para iniciar un trámite disciplinario contra el juez Mercado Santaella por infracción a las Cánones 2, 4, 8, 19, 20, 23, 24, 28 y 30 de Ética Judicial, 4 LPRAAp. IV-B.(1) Por esa razón, la OAT presentó las querellas AD-2014-7 y AD-2015-4, cuya consolidación autorizó la Comi-sión por estar relacionadas.
*1037Así, en la primera querella contra el juez Mercado San-taella, AD-2014-7, la OAT imputó al querellado los cargos siguientes: (1) socavar la confianza y el respeto en la Rama Judicial mediante la publicación de mensajes en Facebook, en violación a los Cánones 2, 8, 19, 23 y 24; (2) incumplir con su deber de comportarse ejemplarmente en su vida profesional y privada al colocar mensajes en Facebook, en violación a los Cánones 2, 8, 19, 23, 24 y 28; (3) influir indebidamente a otra juzgadora mediante su testimonio sobre las fotografías que tomó relativas al litigio de su so-brina, en violación a los Cánones 23 y 30; (4) no inhibirse en el procedimiento criminal contra el señor Perlloni, en violación a los Cánones 2, 8, 20 y 23, y (5) registrar ma-nualmente como trabajado un periodo no trabajado, in-cumpliendo así normas reglamentarias, en violación a los Cánones 4 y 23.
Por otro lado, en la segunda querella AD-2015-4, conso-lidada con la AD-2014-7, la OAT le imputó: (1) enviar co-rreos electrónicos que socavaron la confianza y el respeto en la Rama Judicial, en violación a los Cánones 2, 4 y 23, y (2) enviar correos electrónicos que constituyeron un uso inadecuado de la propiedad de la Rama Judicial y reflejar características contrarias a las que debe exigir un juez, en violación a los Cánones 2, 4 y 23.
A. Mensajes y expresiones en Facebook
El juez Mercado Santaella cuenta con una página en la red social Facebook que lleva por nombre “El César” y tiene una foto de perfil del juez. Este sostiene que su hijo le creó la página y que a veces también publicaba en ella. La página estaba configurada como pública cuando los comentarios que aquí consideraremos fueron referidos a la Oficina de Asuntos Legales de la OAT. Esto implica que cualquier persona podía acceder a su contenido sin necesariamente ser amigo del juez en la red social.
*1038Entre enero de 2012 y marzo de 2014, el juez escribió los siguientes mensajes en su página:
1. "En la asamblea extraordinaria de la Asociación de Miembros de la Judicatura, para ver cómo atacamos este atropello. Parece mentira que la legislatura trate de igno-rar y violar la Constitución que juraron defender contra todo enemigo interno o eterno. ¿No será que ellos mismos son el enemigo?”.
2. "Me gustaría que todos los colegas que me aprecian asistieran a la actividad de mi ídolo/hermano y colega Mark Bimbela, próximo presidente del Colegio de Abogados, ya que voy a estar en California con mi hija enferma. Mark va a volver a hacer que sintamos que el Colegio es nuestro. DE TODOS, sin barres [sic] políticas separándonos”.
3. “La secretaria modelo o la modelo secretaria?”(2)
4. “Los que me conocen bien saben todo lo pro-mujer que soy, pero aún así no deja de impactarme por su exactitud un comentario de mi compadre: ‘La mujer es como el dinero, hoy es tuyo, mañana de otro y pasado y de otro más’ ”.
5. “Sé que dije que me iba de Facebook por un tiempo, pero tengo que entrar para dedicarle esta joya de canción al Agente José Meléndez [...], el del famoso video del sexo oral. Eres el paradigma de lo que es ser poco hombre. Te mereces que ninguna mujer que se valore te mire. Por des-gracias (pq eres una desgracia en dos patas) como tú es que las mujeres piensan mal de todos nosotros. Eres una ver-güenza hasta para las ratas como tú. El Karma no es una venganza de Dios, sino el reflejo de muestras [sic] acciones. Tatiana tendrá el suyo y se sentar a [sic] la puerta de su casa a ver pasar tu entierro. Ojalá la vida te lo cobre a ti y no a tu madre, hermanas o hijas, que noi tienen la culpa de que tú seas el hp que eres”.(3)
*10396. “Comiendo sándwich de bistec y bebiendo champagne en Kasalta Qué mal me va!”. Este mensaje luego incluye unos comentarios de amigos del juez Mercado Santaella en Facebook, a quienes el juez responde diciendo: “Bueeeno, ya se fue la primera botella, que era Moet Chandon Imperial Brut. Por ahí debe venir la segunda, Laurent Perrier Brut ... bieeeen frío. Me sigue yendo mal”. Así también, luego el juez añade: “Calma, César, calma, que el champagne también emborracha. Y si te agarra un policía no puedes llamar al Secretario”.
7. “Sé que hace unos dias [sic] dije que no entraría [sic] aquí por varios meses, pero no puedo obviar la necesidad de hacer este comentario: Stephanie, haz [sic] elevado el capoteo a niveles insospechados. El problema lo tienen ahora las nenas. Chicas, hay que superar eso! Yo sé que pueden, así que adelante. Los varones [s] eremos jueces jus-tos (y estamos esperando por ustedes)”.
8. “La verdad es que todavía no aprendemos. La hija de un amigo acepta una invitación de un individuo que la pre-tende hace menos de dos meses. Despiden el año en un hotel, ella se toma una copa de champaña barata demás [sic], el tipo va a llevarla al apt de ella, se aprovecha y se queda con ella, que ahora está embarazada y el muy trá-fala ahora está desaparecido y no le contesta las llamadas. Ruego pq la única consecuencia sea el embarazo y no le haya dejado algo más, como una ETS. Hay cada HP entre nosotros!!!”.
9. “¿Eso no es pitorro, ¿verdad que no? ¿Verdad que no está rico nada?”.(4)
10. “En la playa, mirando al mar desde mi balcón y con cierto néctar gélido en mi mano (Michelob bieeen fría). Hace un día precioso en Río Grande. Y yo Extrañando a la mujer que amo, que no puede estar aquí conmigo”.
*1040Así también, en ese mismo periodo de tiempo, el juez compartió desde su cuenta múltiples imágenes provenien-tes de otras páginas de Facebook, las cuales contenían ex-presiones como las siguientes:
11. “Es mejor que un amigo me diga HIJO DE TU PUTA MADRE [q]ue un HIJO DE SU PUTA MADRE me diga AMIGO”.
12. “Querido Dios: Este año te llevaste a mi actor favo-rito Paul Walker, a mi humorista favorito Alvarez Guedes, a mi actriz española favorita Sara Montiel, a mi persona favorita Nelson Mandela ... Y no te reprocho nada, solo quiero que sepas que mi Gobernador favorito es Alejandro Garcia Padilla, mi Senador favorito es Eduardo Bhatia y aun no se acaba el año ...”.
13. “Llevo Tanto Tiempo Sin Sexo que Pensé que FOR-NICAR era una Empresa de Carros”.
14. “HAY GENTE PENDEJA PERO TÚ ERES MEDA-LLA DE ORO!!”.
15. ‘TO NO PIDO QUE ME AMEN. CON QUE NO ME JODAN ES SUFICIENTE”.
16. “Esas jodidas ganas de querer abrazarte, besarte, de acurrucarme contigo, de acariciarte. Me mata no tenerte aquí, a mi lado”.
17. “En 1990 dracula [sic] se alimentaba de vírgenes. En el 2013 murió de hambre”.
18. TO TAMBIÉN LLORÉ, SIN SABER QUE LA VIDA ME ESTABA HACIENDO UN PUTO FAVOR”.
19. “Damas, c[ó]mo evitar el ser filmadas durante sexo oral: 1. Si siente o ve la luz potente y brillante de un tel[é]fono inteligente en su cara, deje de succionar el miem-bro inmediatamente. 2. Si le susurran: ‘te estoy grabando’. Saque el miembro inmediatamente de su boca. 3. Verifique el [á]rea en el cual se lleva acabo [sic] el acto[,] pueden haber c[á]maras escondidas. 4. Simplemente, no sea pen-deja y ch[ú]pelo en privacidad o b[ú]squese a un hombre que no necesite una peliculita para acordarse de usted.— *1041Caballeros, c[ó]mo evitar ser filmado durante el sexo oral: I. Enjoc[í]quese y haga un buen trabajo para que vea c[ó]mo ella no podr[á] sostener la c[á]mara”.
20. “Soy la más experta!!! Se lo chup[é] a un sargento en un cuartel”. “P[á]rame la pendejáü! Yo se lo chupé a un presidente en la casa blanca! !”.(5)
21. “NUNCA LLAMES PUTA a una mujer por tener sexo porque me imagino que tu mam[á] no te hizo dibujando”.
22. “No hablo japonés pero, hasta yo sé lo que significa!”.(6)
23. “ ‘No es lo mismo estar dormido que estar dur-miendo, porque no es lo mismo, estar jodido que estar jo-diendo’ ”.
24. “Sobre un gobierno sin excusas — te mentí. Sobre el tema de retiro — te mentí. Sobre bajar luz y agua — te mentí. Sobre crear 50 mil empleos en 6 meses — te mentí. Sobre eliminar el IVU — te mentí. Cuando dije que primero la gente — TE MENTÍ!. A.G.P.”.(7)
Por último, cabe resaltar que en sus comentarios en al-gunas de las publicaciones aquí reseñadas, los amigos o seguidores del perfil de Facebook del juez Mercado Santae-lla se referían a él como “juez” u “honorable”.
B. Intervención particular del juez Mercado Santaella en “Mercado Rodríguez v. Perlloni Figueroa”
Por otra parte, surge a su vez de las estipulaciones de hechos entre las partes que el juez Mercado Santaella tiene una sobrina, la Sra. Sandra Vanessa Mercado, que para 2010 y 2011 litigaba un pleito de revisión de pensión alimentaria contra su exesposo, el Sr. Giovanni Perlloni.(8) *1042Una de las controversias en dicho litigio giraba en torno a una villa en alegada posesión del señor Perlloni, cuya titu-laridad la señora Mercado quería probar, pues la conside-raba pertinente a los efectos de la revisión de la pensión. (9) Según la señora Mercado, el señor Perlloni evadió infor-mar sobre la adquisición de la villa sita en la República Dominicana, pues éste pretendía excluir dicha propiedad del cómputo de la pensión de los menores de edad.
Así las cosas, la representante legal de la señora Mer-cado, la Leda. Ana López Prieto, quien sostiene una rela-ción de amistad con el juez Mercado Santaella de más de diez años, le escribió a este último un correo electrónico en el que le preguntó si iría a la República Dominica, lugar en que se encontraba la villa del señor Perlloni. En específico, el mensaje lee así:
Hola César: Tuviste la oportunidad de hablar con tu amigo? Salgo A New York el 19 de noviembre y me gustaría resolver el asunto antes de esa fecha. Ya sabes si vas a República? Dé-jame saber porque la reunión en mi oficina es el 29 de noviem-bre y tengo que entregar toda mi prueba en esa fecha, por lo que debo entregar las fotos del sitio en P[u]nta Cana.(10)
En atención a ello, el 9 de diciembre de 2010 el juez Mercado Santaella viajó a la República Dominicana y tomó veintiún fotos de la propiedad del señor Perlloni. Para ac-ceder a la propiedad, éste indicó que estaba interesado en comprar la villa, a pesar de que no le informó al señor Perlloni sobre su oferta de compraventa. Unos días des-pués, el juez recibió de la licenciada López Prieto un se-gundo mensaje:
Salve Cesar. Me gustar[í] a que le enviaras un correo a la abo-gada de Rep[ú]blica Dominicana para ver si se permite all[á] que se levante el acta notarial y la copia certificada pueda ho-*1043mologarla en la embajada americana. Adem[á]s me debes decir cu[á]nto son los sellos de dicha acta. Entiendo que tendr[é] que enmendar el Acta de Conferencia que se radie [ó] si el #!!##!!!!!!juez no le elimina las alegaciones. El n[ú]mero del caso de Sandra es E DI 2009-0324 sala 613. Por [újltimo me [p]arece que ese juez tiene un pulgar realmente peque[ñ]o[.](11)
Finalmente, la vista fue pautada para el 20 de junio de 2011 en el Tribunal de Primera Instancia, Sala de Caguas. Debido a ello, el 2 de junio de 2011 se expidió la citación mediante la cual se requirió al juez Mercado Santaella comparecer como testigo de la señora Mercado Rodríguez. Durante la vista, la licenciada López Prieto indicó que pre-sentaría a un testigo, “el Honorable juez Mercado Santaella”. La Examinadora de Pensiones Alimentarias (EPA), la Leda. Luz Idalia Cruz Rodríguez, preguntó para qué era traído a la silla testifical el “compañero Juez” y si era necesario que éste testificara(12) A preguntas de la EPA, la licenciada López Prieto indicó que el juez Mercado Santaella testificaría sobre las fotografías que tomó a la alegada villa propiedad del señor Perlloni, por lo que su testimonio era necesario para autenticarlas.
Así pues, durante el interrogatorio, el juez Mercado Santaella indicó que visitó el apartamento del señor Per-lloni y otras propiedades, puesto que se hallaba gestio-nando la compraventa de una propiedad cerca del mar, fuese en la República Dominicana o en Puerto Rico. Pun-tualizó que inicialmente fue un amigo fiscal quien le reco-mendó visitar el proyecto de vivienda y comercio Cap Cana en la República Dominicana.
No obstante, en el contrainterrogatorio, relució que el juez Mercado Santaella sabía que el exesposo de su sobrina tenía una propiedad en Cap Cana, pero indicó que desco-nocía que el apartamento fotografiado era, específica-mente, el del señor Perlloni. Mediante una declaración ju-*1044rada, el juez Mercado Santaella insistió que en ningún momento hizo trabajo investigativo para beneficio de su sobrina, sino que fotografió todas las propiedades que vi-sitó en Cap Cana con el único propósito de mostrárselas a su esposa, quien no lo pudo acompañar en el viaje. Este reconoció haber comparecido a prestar testimonio en el pleito de su sobrina; sin embargo, consideró que al hacerlo meramente cumplía con una citación oficial del Tribunal.
C. Registro de horas laboradas en el sistema de asistencia ERONOS
Con relación a las fotos que tomó el juez de la villa del señor Perlloni el 9 de diciembre de 2010, surge de ERO-NOS —el sistema electrónico de asistencia de la Rama Judicial— que el juez registró ese día como trabajado. Es de-cir, según una entrada manual registrada en Eranos el 17 diciembre de 2010, el juez se reportó a trabajar el 9 de diciembre de 2010, de 8:30 a. m. a 5:00 p. m. Sin embargo, por propia estipulación del juez, ese día se encontraba en la República Dominicana, pues fue allí que tomó las fotos que luego autenticó en la vista a la que fue citado con re-lación al pleito de su sobrina. Por otro lado, el 20 de jimio de 2011, el juez Mercado Santaella registró manualmente una asistencia de 8:30 a. m. a 5:00 p. m. Empero, ese día, el juez se encontraba testificando en la vista sobre revisión de pensión alimentaria de su sobrina.
Ahora bien, el Sistema ERONOS, tanto para el 9 de diciembre de 2010 como para el 20 de junio de 2011, refleja que el registro de tiempo trabajado fue manual.(13) Asi-mismo, tenemos ante nos una certificación de la Directora de la Oficina de Servicios y de Apoyo a Jueces que docu-menta que para las referidas fechas no aparecen comenta-rios del juez Mercado Santaella que aclaren lo sucedido o *1045que cargara dichos periodos de tiempo a licencia alguna. (14) Obra también en el expediente una certificación de la Se-cretaria Regional de Guayama, en la que informa que el 9 de diciembre de 2010 el juez Mercado Santaella presidió la Sala del Tribunal de Primera Instancia en Salinas en horas de la mañana, en particular desde las 9:51 a. m. hasta las 11:36 a. m. Igualmente, la certificación demuestra que el 20 de junio de 2011, el juez Mercado Santaella no presi-dió su Sala en el Tribunal de Primera Instancia en Cayey.(15)
D. Intervención como Juez en “Pueblo de Puerto Rico v. Giovanni Perlloni”
Para finales del 2012, el señor Perlloni, exesposo de la sobrina del juez Mercado Santaella, enfrentaba una acusa-ción criminal. Véase Pueblo de Puerto Rico v. Giovanni Perlloni, Núm. D LE2012G0829. Como parte de dicho proce-dimiento, el juez Mercado Santaella atendió una Moción informativa y solicitud de permiso presentada por el señor Perlloni el 5 de diciembre de 2012 en la que, debido a que se encontraba bajo la supervisión de la Oficina con Antela-ción a Juicio, solicitaba permiso para asistir a unas activi-dades en el período navideño.(16) El juez Mercado Santaella proveyó “ha lugar” a la moción mediante una orden dictada el 20 diciembre de 2012.(17)
Además, el 22 de julio de 2012, el juez Mercado Santae-lla presidió una vista en la que se debía celebrar la confe-rencia con antelación a juicio. No obstante, el señor Per-lloni no se encontraba procesable, por lo que el juez ordenó una evaluación del acusado, pautó una vista de procesabi-lidad para el 9 de septiembre de 2012 y pospuso, además, la conferencia con antelación a juicio para la misma *1046fecha.(18) El juez dispuso, además, que dichos procedimien-tos se celebrarían en la Sala 602.(19) La necesidad de esta vista es cuestionable dado que otro juez ya había atendido los mismos asuntos y había dictado las mismas órdenes el mismo día, antes que el juez Mercado Santaella.(20)
E. Correos electrónicos desde su cuenta oficial
El juez Mercado Santaella manejaba un correo electró-nico oficial provisto por la Rama Judicial. Al iniciar sus labores, el juez recibió un documento titulado Certificación del (de la) Usuario(a) para Usar los Equipos Tecnológicos y los Accesos a los Sistemas de la Rama Judicial. El 2 de diciembre de 2009, al firmar dicho documento, el juez cer-tificó haber leído las normas aplicables a los usuarios de estos servicios y se comprometió a cumplirlas.(21)
Ahora bien, entre octubre de 2010 y mayo de 2011, este reenvió desde su cuenta correos electrónicos recibidos que incluían mensajes como los siguientes:
1. "El pene de un hombre medio tiene tres veces el ta-maño de su dedo pulgar”. (22)
2. “It all began with an iPhone ... March was when my son celebrated his 15th birthday, and I got him an iPhone. He just loved it. Who wouldn’t? I celebrated my birthday in *1047July, and my wife made me very happy when she bought me an iPad. My daughter’s birthday was in August so I got her an iPod Touch. My wife celebrated her birthday in September so I got her an iRon. It was around then, that the fight started.What my wife failed to recognize is that the iRon can be integrated into the home network with the iWash, iCook and iClean. This inevitably activates the iNag reminder service. I should be out of the hospital by Thursday! !”.(23)
3. “Diego, joven y empeñoso abogado, sabía que hereda-ría una fortuna cuando su padre enfermo muriese. Pen-sando en que también quedaría s[o]lo decidió que preci-saba una mujer acorde a su autovaloración y para hacer de ella su gran compañera. En base a su decisión, esa noche fue al bar de la ciudad, donde se juntaba lo más granado del foro local. Se fijó en una colega, la más bonita que ja-más había visto. Su belleza natural era la admiración de todos los concurrentes. [É]l se arrimó y le dijo: — Puedo pa-recer un abogado común, pero en pocos meses mi padre va a morir y heredaré 20 millones de dólares. ¿Quieres acom-pañarme y venir conmigo a casa?.... Puedes llegar a ser mujer. Impresionada la hermosa y brillante abogada, aque-lla noche fue a la casa con Diego ... Y ... tres días después se transformó en su madastra. MORALEJA: Los abogados pueden ser muy hábiles, pero las abogadas, además, son mujeres”.(24)
4. “!QUE JODIENDA..! ADEM[Á]S DE NEGRO, DOMI-NICANO, DISCAPACITADO, PUTO, DROGADICTO, SERO [sic] POSITIVO, CALVO, HU[É]RFANO, MUDO, MANCO Y CARDIACO, VIVO EN LLOR[É]NS? ? ?. EN ESE MOMENTO SE ME ACERCA MI NOVIO PAPO, QUIEN CON L[Á] GRIMAS RECORRI [É] NDOLE EL ROS-*1048TRO ME DICE CON VOZ AGUDA Y QUEBRADA: ‘CA-RIÑO, NO TE PREOCUPES ... VER[Á]S QUE, FOR-TUÑO, RIVERA SH[C]ATZ, PACO DACO, EL CHUCHIN O JENNIFER GONZ[Á]LEZ NOS VAN A SACAR DE PO-BRES ...’ ME CAGO EN MI MADRE ... !! ¿TAMBI[É]N SOY PENEPÉ?!”.(25)
5. “IMPORTANTE: TODO AQU[É]L QUE RECIBA LA PRESENTE COMUNICACIÓN, TIENE LA OBLIGACIÓN, EN DEFENSA DE LA ÉTICA y DE LA DEMOCRACIA^] A RETRANSMITIRLO A 10 PERSONAS COMO MÍNIMO. DE NO CONTINUAR LA CADENA, Fortuño PODRÍA SER REELEGIDO GOBERNADOR. Yo, ya cumplí ...”.(26)
6. “Le preguntan a Maripily ... Pregunta: Maripily, ¿qué opinas de que Gadafi deje a Libia? Respuesta: A mí me parece muy bueno, claro está, siempre y cuando que no tengan hijos pequeños, es mejor que se divorcien”.(27)
7. “Bebe, come y jode, que parece que lo que mata es hablar inglés!!!”. (28)
8. “[¿]QUI[É]N ES?: esta es solo una simple pregunta, pero recuerda que cada vez que una mujer te pregunta ‘qui[é]n es’ en realidad te est[á] preguntando: [¿] QUI[É]N ES ESA PUTA Y QU[É] ES LO QUE QUIERE CONTIGO????!!!!!!!’ ”.(29)
*10499. ‘ Las flaquitas que desfilan en las pasarelas, siguen la tendencia diseñada por modistos, que dicho sea de paso, son TODOS GAYS, y compiten con ellas. Sus modas, son lisa y llanamente, agresiones al cuerpo que no les atrae”; “No hay belleza más irresistible en la mujer que la FEMI-NIDAD Y LA DULZURA. La elegancia y el buen trato, son equivalentes a mil viagras”; “El maquillaje se inventó para que las mujeres lo usen. Úsenlo. PARA ANDAR CON LA CARA LAVADA ESTAMOS NOSOTROS”. (30)
10. “Mi amigo, si usted piensa que la mujer es dema-siado costosa, vuélvase GAY. Sólo tiene mujer quien puede!”.(31)
El juez Mercado Santaella reenvió estos correos electró-nicos desde su cuenta oficial de la Rama Judicial, tanto a personal de la Rama Judicial como a terceros. Así las cosas, al advenir en conocimiento de la situación, la entonces Directora Administrativa de los Tribunales, la Leda. Sonia I. Vélez Colón, le suspendió el uso del correo electrónico al Juez y lo citó a fin de proveerle orientación. El juez Mercado Santaella alega que durante la reunión, la Directora lo amo-nestó verbalmente por el uso indebido del correo electrónico, luego de lo cual ordenó el restablecimiento del servicio.
1 — ] H-H
A
El advenimiento de las redes sociales presenta para los jueces oportunidades y retos en igual medida. Oportunida *1050des, porque es importante que los jueces se relacionen con la comunidad a la cual sirven, de manera que no sean cie-gos “a las fuerzas que dan forma a la opinión pública Oficina de las Naciones Unidas contra la Droga y el Delito, Comentario relativo a los Principios de Bangalore sobre la conducta judicial, Nueva York, 2013, pág. 39.(32) Ello, pues “[e]l esclarecimiento judicial de los hechos, parte impor-tante de la labor de un juez, exige la evaluación de la prueba a la luz del sentido común y de la experiencia”. Id. En ese sentido, las redes sociales y el Internet se han con-vertido en espacios de interacción social de suma impor-tancia, de cuyo conocimiento puede nutrirse el juez, y en riesgos, porque la novedad de foros como Facebook, Twitter y Linkedln, entre otros, con sus respectivas políticas de privacidad y permanencia de las publicaciones efectuadas, puede tener el efecto de llevar a los jueces a conclusiones erróneas sobre la latitud que tienen para expresarse en las redes.
Las comisiones de disciplina judicial en varios es-tados de Estados Unidos de América que han considerado la permisibilidad de la participación de los jueces en las redes sociales la han avalado, con sus diferentes reservas sobre el asunto,(33) De las diferentes opiniones emitidas so-*1051bre el particular, nos parece más acertada la postura que asumió la Asociación de Jueces de California, que fue subsi-guientemente citada por las comisiones de ética judicial de Maryland y Tennessee. Esta Asociación dispuso que la con-ducta del juez en las redes sociales no debe violar las dispo-siciones éticas aplicables y explicó que, en este contexto, aplican las mismas reglas que gobiernan la socialización y comunicación personal, independientemente del medio que se trate. Cal. Judges Association Judicial Ethics Committee, Op. 66, pág. 11 (2010) Véanse: Maryland Judicial Ethics Committee, Published Opinion No. 2012-07 (2012); Tennessee Judicial Ethics Committee Advisory Opinion 12-01 (2012). Así pues, el análisis sobre una presunta violación ética se debe basar en el contenido de la interacción que se llevó a cabo y no el medio de transmisión.
Hay múltiples ejemplos de casos disciplinarios suscita-dos por expresiones extrajudiciales por parte de jueces en las redes sociales. En todos, a los jueces se les ha amones-tado por el contenido de su expresión y no por el método utilizado para transmitirla. Así ocurrió en Tejas, durante una contienda electoral muy agitada para la posición de Juez de la Paz en el Condado de Tarrant. La Juez de la Paz titular, al revalidar en la posición, decidió subir un men-saje a su página de Faeebook en el que insultaba a su opo-nente derrotada mediante una profanidad de origen italiano. Texas Commission on Judicial Conduct, CJC No. 14-0651-JP (2015), disponible en http://www.scjc. texas. go v/media/8098/hon-j acquelyn-wright-14-0651-j p-public-warning-and-order-of-additional-education.pdf. En atención a ello, la Comisión Estatal sobre Conducta Judicial de Tejas concluyó que la publicación ofensiva en Face-book arrojaba dudas razonables sobre la imparcialidad de la Juez de la Paz y “constituyó [una] conducta intencional *1052que resultó en el desprestigio público de la judicatura y la administración de la justicia”. (Traducción nuestra). Id., pág. 4.
Asimismo, la Comisión de Jubilación, Remoción y Disci-plina de los Jueces de Missouri razonó que numerosas pu-blicaciones de un juez desde su página oficial de Facebook que promocionaban actividades comunitarias de recauda-ción de fondos e invitaban al público en general a contri-buir a ellas, violaban los cánones de ética judicial del es-tado, en tanto constituían un abuso del prestigio del oficio para promocionar los intereses personales y económicos de otros. Missouri Commission on Retirement, Removal, and Discipline, Supreme Court No. SC95281 (2015), disponible en http://www.ncsc. org//media/Files/PDF/Topics/Center for Judicial Ethics/Prewitt MO.ashx. Igualmente, la Co-misión lo encontró incurso en ser indebidamente crítico de la integridad de otros jueces, fomentando así la descon-fianza del público en la Judicatura, al haber comentado en su página oficial de Facebook que, “[a] diferencia de otros jueces, yo soy muy transparente sobre las decisiones que tomo en mis casos porque guardo mucho orgullo en el tra-bajo que hago”. (Traducción nuestra). íd., pág. 3.
Más recientemente, en el estado de Nueva York, una juez comentó en su página de Facebook sobre un caso criminal pendiente contra un candidato para la asamblea municipal del pueblo de Morristown. In the Matter of the Proceeding Pursuant to Section 44, subdivision 4, of the Judiciary Law in Relation to Lisa J. Whitmarsh, a Justice of the Morristown Court, St. Lawrence County, New York Commission on Judicial Conduct, Determination (2016), disponible en http://www.scjc.state.ny.us/Determinations/ W/Whitmarsh.Lisa. J.2016.12.28.DET.pdf. Ésta publicó unas expresiones denunciando el proceso iniciado por la Fiscalía como producto de corrupción y motivado por “vendettas” personales. íd., pág. 3. De igual manera, comentó que el candidato, David VanArnam, no tuvo intención cri*1053minal alguna cuando declaró falsamente que había presen-ciado personalmente las firmas de unos endosos para su nominación. Id. Al amonestar a la Juez de la Paz, quien no era abogada, la Comisión sobre Conducta Judicial de Nueva York consideró que sus expresiones “fueron incon-sistentes con su deber de ‘comportarse en todo momento de una manera que promueva la confianza pública en la inte-gridad e imparcialidad de la Judicatura [...] ”. (Traducción nuestra). íd., págs. 8-9.
Como podemos ver, en los casos disciplinarios reseña-dos, si bien se discutieron los riesgos que presentan las redes sociales, lo que se amonestó en todos no fue la pre-sencia de los jueces en las redes sociales, sino el contenido reprochable de sus expresiones a través de éstas. Ahora bien, establecido que el elemento principal a considerarse ante una presunta violación ética por expresiones extraju-diciales de un juez es el contenido de estas expresiones y no el medio de transmisión, sí es menester atender unas áreas problemáticas que presentan las redes sociales, a saber: la publicidad, la interpretación de las modalidades expresi-vas en las redes sociales y la atribución de autoría de las publicaciones.
Sobre la publicidad, es menester apuntalar que los jueces deben considerar toda expresión compartida a su grupo de “amigos” o “seguidores” en las redes sociales como una manifestación hecha en público, sujeta a los estándares éticos que rigen la conducta pública de la Judicatura. Esto, por varias razones. Primero, es casi imposible asegurar que las expresiones compartidas entre seguidores del juez en las redes se quedarán entre sus seguidores y que otra persona no podrá republicarlas o compartirlas para llegar a una au-diencia más amplia.(34) Segundo, porque aún si un comenta-*1054rio se queda entre el grupo de seguidores del juez, el número de seguidores que en promedio ostenta un usuario sería su-ficiente para considerarlo una expresión pública(35) Por úl-timo, la permanencia de las expresiones efectuadas en las redes sociales, ya sea mediante la memoria del mismo sitio web o mediante la preservación de éstas por parte de otro usuario, permite que éstas resurjan públicamente ya cuando el usuario las creía desaparecidas(36)
En cuanto a la interpretación que se pueda hacer de las modalidades de expresión en las redes sociales, de-bemos reconocer que toda acción en las redes sociales tiene valor y significado expresivo. Nadie dudaría del valor expre-sivo de publicar unas expresiones en las redes sociales o un comentario sobre las expresiones o imágenes compartidas por otro usuario. Pero, con relación a la opción de “Me gusta”(37) mediante el cual el usuario puede demostrar su interés en y posiblemente —pero no necesariamente— su *1055complacencia con una publicación, o su interés de “Compar-tir” o “Retweet” (38) en las redes sociales Facebook y Twitter, respectivamente, mediante el cual el usuario disemina a sus seguidores el contenido publicado por otro usuario o página, el valor expresivo es más difícil de auscultar. Aunque bien el contenido expresivo de las tales acciones no es siempre ma-nifiestamente discernible, sí debe quedar claro que son ac-ciones llenas de contenido expresivo.
Como explicó un comentarista, utilizar la opción de “Me gusta” es una manera de transmitirle a un número amplio de seguidores en las redes sociales las creencias y opinio-nes personales del usuario transmisor, en tanto se demues-tran en complacencia con la publicación sobre la cual opri-men “Me gusta”. I.R Robbins, What Is the Meaning of “Like”?: The First Amendment Implications of Social Media Expression, 7 Fed. Cts. L. Rev. 123, 141 (2014). Aún si el mensaje transmitido no es claro ni articulado, sí pre-senta alguna información sobre los pensamientos y las creencias del transmisor. íd., págs. 143-144. De igual ma-nera, la opción de “Compartir” o “Retweet” es un tipo de expresión, en tanto el transmisor intenta compartir un mensaje para que sea recibido por su público. Poco importa si el contenido de la expresión lo originó el transmisor o no. íd., págs. 147-148. Así, cuando el usuario selecciona qué contenido compartirá con sus seguidores, crea una asocia-ción entre su persona y el contenido compartido. íd. Por lo tanto, dichas acciones revelan al receptor ciertos pensa-mientos del transmisor relacionados con el contenido que se comparte, gusta o recomienda. Así, un usuario no puede ampararse en el argumento de que el acto de compartir una publicación de otro carece de valor expresivo.
*1056Por último, con relación a la atribución de autoría de publicaciones en las redes sociales, consideramos que debe existir una presunción controvertible de que el dueño de la cuenta fue quien realizó la publicación o la acción en controversia. A menos que se presente prueba conducente a concluir que otra persona tomó control de la cuenta del usuario para realizar determinada acción, no debe haber razón para dudar que el usuario dueño de la cuenta es quien en efecto tuvo control de la cuenta y manejó sus acciones.
Atendidas las particularidades que presentan las redes sociales, reiteramos que el único elemento a considerarse en un proceso disciplinario contra un juez es si, en efecto, el contenido del mensaje que éste transmite viola las dis-posiciones éticas que aplican a su oficio. Para ello conviene repasar los Cánones de Ética Judicial de 2005 y lo que éstos disponen sobre la conducta pública de los jueces.
B
La toga que descansa sobre los hombros del jurista es un privilegio pesado. Le suma honores, mas le resta libertades. Al entrar en funciones, el magistrado toma, por naturaleza de su ministerio, un voto de prudencia. No es coincidencia que la vocación de juez se ha descrito como “algo parecido al sacerdocio”. A. Ranjit Amerasinghe, Judicial Conduct, Ethics and Responsibilities, 1 (2002).
Aunque la membrecía en la Judicatura no implica limitaciones absolutas sobre la expresión y la conducta, sí impone serias restricciones sobre los derechos de expresión y asociación de los jueces. Véase In re Hernández Torres, 167 DPR 823, 839 (2006). Por lo tanto, “[e]l juez tiene que ser previsor y analizar las posibles consecuencias de sus actos en términos de las impresiones que terceras personas podrían recibir de ellos’ ”. (Énfasis en el original). íd., pág. 848. Así se evita que comentarios desacertados, a veces imprudentes, de miembros de la Judicatura mancillen la *1057confianza de la ciudadanía en la integridad de sus servido-res públicos.
Acorde con esta responsabilidad prudencial, el Canon 23 de Ética Judicial de 2005 recoge el estándar general que rige la conducta pública de los jueces. El mismo reza:
Las juezas y los jueces se comportarán públicamente de ma-nera que sus actuaciones no provoquen dudas sobre su capaci-dad para adjudicar imparcialmente las controversias judiciales [,] no deshonren el cargo judicial y no interfieran con el cabal desempeño de sus funciones judiciales. 4 LPRA Ap. IV-B.
Este canon, de nueva cuña, se estatuyó por primera vez en los Cánones de Ética Judicial de 2005. Su creación res-pondió a la necesidad de pautar una norma de conducta general para los jueces en su vida fuera del estrado, de modo que sus actividades extrajudiciales no afecten su labor judicial. In re Aprobación Cánones Ética 2005, 164 DPR 403, 445 (2005).(39)
El historial del Canon 23 revela que su redacción fue inspirada en el entonces Canon 4A del Código Modelo de Conducta Judicial de la Asociación Americana de Abo-gados (ABA, por sus siglas en inglés), hoy Canon 3.1. íd.(40) El Canon 23, en lugar de hacer prohibiciones específicas, establece en el texto un estándar objetivo que rige una am-plia gama de actuaciones. Sobre el particular, podemos ob-servar que el requisito operativo del canon es que el com-*1058portamiento público del juez “no provoqu[e] dudas” sobre las cualidades indispensables de un juez. Por lo tanto, la vara de medición para auscultar una violación a este canon es si la conducta pública de un juez causaría que una persona razonable dude de la imparcialidad de éste o de su plena capacidad para desempeñar honradamente las fun-ciones de su cargo.(41) Es una regla simple, que requiere únicamente de un ejercicio de prudencia por parte del juez.
En lo pertinente, el comentario oficial a la Regla 3.1 del Código Modelo de la ABA indica, usando el referido están-dar objetivo, que las expresiones y actuaciones discrimina-torias violarían el deber del juez de comportarse de ma-nera tal que no se afecte su labor judicial:
Discriminatory actions and expressions of bias or prejudice by a judge, even outside the judge’s official or judicial actions, are likely to appear to a reasonable person to call into question the judge’s integrity and impartiality. Examples include jokes or other remarks that demean individuals based upon their race, sex, gender, religion, national origin, ethnicity, disability, age, sexual orientation, or socioeconomic status. American Bar Association, Comment on Rule 3.1, disponible en: http:// www.americanbar.org/groups/professional_responsibility/ publications/model_code_ofjudicial_conduct/model_code_of_ judicial_conduct_canon_3/ rule3_lextrajudicialactivitiesin general/commentonrule3_l.html.
Elio no obstante, el Canon 23 no es el único que regula las expresiones y actuaciones públicas del juez, si bien es el más abarcador en ese ámbito. En lo pertinente, el Canon 2 requiere que los jueces ejemplifiquen la inde-pendencia judicial. 4 LPRAAp. IV-B. La independencia judicial ha sido reconocida como un derecho humano, consa-grada en el Artículo 10 de la Declaración Universal de Derechos Humanos, que reza: “Toda persona tiene derecho, *1059en condiciones de plena igualdad, a ser oída públicamente y con justicia por un tribunal independiente e imparcial Art. 10 de la Declaración Universal de Derechos Hu-manos, Asamblea General de las Naciones Unidas, 1948, disponible en: http://www.un.org/es/universal-declaration-human-rights/.
Acorde con Los Principios de Bangalore sobre la Conducta Judicial en los cuales se basa el Canon 2, la independencia judicial "presupone la total imparcialidad del juez. Cuando emite su fallo respecto de las partes, el juez debe estar libre de cualquier conexión, inclinación o predisposición que pueda afectar —o que pueda verse que afecta— a su capacidad de fallar independientemente”. Oficina de las Naciones Unidas contra la Droga y el Delito, Comentario relativo a los Principios de Bangalore sobre la conducta judicial, Nueva York, 2013, págs. 40-41.(42) Sobre ello, este Tribunal ha expresado que “[e]l respeto y la con-fianza en la Judicatura que tenga la ciudadanía depende, de manera principalísima, de la conducta que observen los jueces; ellos, en el desempeño de sus funciones, deben ser laboriosos, prudentes y, sobre todo, imparciales”. (Énfasis suprimido). In re Hernández Torres, supra, pág. 848.
El Canon 2, a su vez, está estrechamente relacio-nado con el Canon 8, que regula la conducta de los jueces en su labor adjudicativa. En lo pertinente a esta discusión, el Canon 8 dispone que,
[piara el cabal desempeño de sus funciones, las juezas y los jueces serán laboriosos, prudentes, serenos e imparciales. [...] La conducta de las juezas y de los jueces ha de excluir la posible apariencia de que son susceptibles de actuar por in-fluencias de personas, grupos, partidos políticos o institucio-nes religiosas, por el clamor público, por consideraciones de *1060popularidad o notoriedad, o por motivaciones impropias. 4 LPRAAp. IV-B.
Así, este canon exige que los jueces prescindan de cual-quier apariencia de influencias o motivaciones impropias que pueda viciar su labor adjudicativa. In re Claverol Siaca, 175 DPR 177, 190 (2009). Si bien el referido canon se relaciona con la labor adjudicativa del juez, hemos de-clarado anteriormente que sus preceptos se exigen en las demás funciones del juez y en su comportamiento fuera de sala. íd., pág. 197.
Por último, entre las manifestaciones que más hondamente afectan la independencia judicial se encuen-tran los comentarios de índole política. Por ello, el Canon 28 obliga a los jueces a abstenerse de participar en el pro-ceso político y de hacer comentarios públicos sobre asuntos de naturaleza político-partidista. En lo pertinente, este canon indica lo siguiente:
Las juezas y los jueces se abstendrán de participar en el proceso político, sin menoscabo de su derecho al sufragio, a sus propias ideas sobre cuestiones políticas y a los deberes y fun-ciones que les asignan las leyes y los reglamentos electorales.
Sin que la siguiente enumeración excluya otras actividades, que por su carácter político les están vedadas, las juezas y los jueces no podrán:
[[Image here]]
(e) Hacer expresiones, comentarios o manifestaciones públi-cas sobre asuntos o actos de naturaleza político-partidista. 4 LPRAAp. IV-B, C. 28.
Esto, ya que la apariencia de la independencia de crite-rio de los jueces se ve afectada en la medida en que éstos identifiquen su ideología política y exalten o critiquen unas figuras políticas u otras figuras, de modo que pueda infe-rirse que sus funciones pudieran afectarse por sus creen-cias políticas. Véase In re Hernández Torres, supra, pág. 848.
*1061Precisamente, se les apellida “ramas políticas”(43) a la Legislatura y al Ejecutivo porque la nuestra no lo es ni lo puede ser. Salvo que, a modo de excepción, la expresión de índole política se haga precisamente en defensa de la inde-pendencia judicial, los jueces deben abstenerse de hacer comentarios críticos sobre política. In re Hernández Torres, supra, pág. 846. Cualquier manifestación de esa índole puede inculcar en los ciudadanos la noción siniestra de que, lejos de ser la única rama de gobierno imparcial, tam-bién estamos al servicio de intereses partidistas. Es un riesgo inaceptable para nuestra democracia. Por dichas ra-zones, las expresiones políticas por parte de los jueces son de las más perjudiciales para el principio de la indepen-dencia judicial.
i — i H-í f-H
En aras de proteger también el principio de imparciali-dad en nuestro sistema de justicia, el Canon 30 de Ética Judicial —originalmente comprendido como uno solo con el Canon 31— ilustra una de las salvaguardas principales de tal principio en actividades extrajudiciales: impedir el uso del prestigio del oficio judicial para ejercer una influencia indebida sobre procesos judiciales o administrativos.
Específicamente, el Canon 30 prohíbe a los jue-ces cualquier conducta extrajudicial que
[...] dé la impresión de que ejercen o pretenden ejercer in-fluencia indebida en el descargo de las funciones judiciales de otros jueces y juezas, así como en la función ministerial de cualquier funcionario público. Tampoco influirán directa ni in-directamente en el ánimo de otros jueces y juezas para obtener un trato privilegiado al litigar causas personales. 4 LPRAAp. IV-B.
*1062Como bien reluce del precitado canon, un juez no puede otorgar ni obtener tratos privilegiados en algún litigio. Ello es así, puesto que el cargo de juez se ha conceptuado en nuestra sociedad como aquel que tiene el deber de enhebrar la justicia en cada pespunte de su oficio. Los jueces están llamados a servir a todos por igual y a nadie en lo particular, desprendidos así de cualquier lealtad social, religiosa, polí-tica y económica. Para conservar la imparcialidad judicial, los jueces deben evitar cualquier mancha sobre la percep-ción que —a pesar de lo inocua y lo efímera de su apari-ción— pueda dejar la imagen de una' pretensión de influen-cia indebida sobre otros jueces o funcionarios públicos.
Respecto a la participación de los jueces en un procedimiento judicial o administrativo como testigo, sus-cita cierto recelo e impone un deber de mayor cautela. Las reservas sobre la permisibilidad de la comparecencia de un juez a un procedimiento adjudicativo deben circunscribirse a que su participación sea indispensable para adelantar la justicia. Tal limitación redunda, nuevamente, en el rol pro-tagónico de autoridad y verdad con el cual se inviste un juez. No puede ser de otra forma, pues el oficio de magis-trado
[E]s un cargo especial que proyecta una visión y noción pú-blica destacada, de prestigio e influencia. Su opinión en y fuera del estrado, goza de una particular autoridad y respeto comunitario. En consecuencia, su testimonio en causas y trá-mites judiciales conlleva un gran valor persuasivo. En la me-dida en que una comparecencia e intervención como testigo de reputación pueda afectar el resultado de un dictamen judicial, el canon prohíbe de manera absoluta toda gestión voluntaria. Únicamente por excepción admite el testimonio judicial compelido. Así se intenta evitar exponer al juez que preside, en la difícil y angustiosa tarea de adjudicar credibilidad sobre otro juez, y a este último adoptar posiciones cuyo resultado pudiera afectar la imagen de la judicatura. In re Comunicación Juez Pérez Giménez, 112 DPR 683, 685-686 (1982).
Similarmente, el Canon 31 atiende las instan-cias en que un juez tiene en su haber el derecho a instar *1063una reclamación ante un tribunal. Este canon indica que, para ejercer ese derecho, el juez debe estar representado por un abogado y que no puede comparecer por iniciativa propia. 4 LPRAAp. IV-B, C. 31. En Bonilla v. Citibank, 116 DPR 705 (1985) —caso en el cual un juez del Tribunal de Distrito asumió su propia representación en un litigio de daños y perjuicios, y cobro de dinero ante el Tribunal de Primera Instancia— hicimos constar nuestra insatisfac-ción respecto a las actuaciones del juez. Las razones que ofrecimos son ilustrativas:
Los jueces debemos ser cautelosos cuando nos vemos obligados a ser parte en un pleito, especialmente de parte de quienes puedan interpretar que estamos tomando ventaja de nuestra posición. Bonilla v. Citibank, supra, pág. 709 esc. 3,
Como fue señalado, la presencia de un juez en la silla testifical genera una atmósfera de tensión, pues, por una parte, un magistrado compañero tendrá que adjudicar cre-dibilidad a ese testimonio y, por otra, algún abogado tendrá la incómoda tarea de realizarle un contrainterrogatorio. (44)
Fuera de la prohibición que establece el Canon 31 en contra de comparecencias de jueces como testigos de reputación, los Cánones de Etica Judicial no contienen una prohibición sobre la comparecencia de un juez como testigo voluntario. Sin embargo, podemos intimar que, en virtud del Canon 30 —que impide que ejerzamos influencias inde-bidas sobre procesos judiciales y administrativos — , y en atención a la presión natural que creará en el juzgador y la otra parte la participación de un juez como testigo, tal in-tervención no tiene cabida. Por ello hemos expresado, en cuanto al deber impuesto por el Canon 30, que “los jueces siempre deben ser conscientes de su deber de evitar hasta la apariencia de poseer influencia alguna sobre otros jueces *1064o funcionarios, o de que éstos la tengan sobre ellos . In re Claverol Siaca, supra, pág. 191.
Otro sería el caso si el juez se encuentra en la posición de ser un testigo necesario por razón de haber presenciado determinados hechos sin haber buscado participar activa-mente en el proceso, de manera que su participación en el juicio es accidental y no intencional. Empero, haciendo la salvedad de la necesidad adventicia del testimonio, de or-dinario los jueces no deben testificar en procesos judiciales o administrativos ajenos —y mucho menos hacerlo por ini-ciativa propia — , ya que ello acarrea el riesgo de ejercer una influencia que vicie el pleito al otorgar una ventaja indebida a la parte a favor de quien testifiquen.
i — I <¡
Ya que uno de los elementos principales de todo juicio es la imparcialidad del juzgador, “ [1] os tribunales de justicia tenemos el deber de velar por que la ‘balanza’ en que se pesan los derechos de todos nuestros ciudadanos está siempre libre de sospechas, aun cuando las mismas sean infundadas”. Sucn. Ortiz Ortiz v. Campoamor Redín, 125 DPR 106, 109 (1990). Específicamente, en el desem-peño de sus funciones adjudicativas, el Canon 8 establece la obligación de que la conducta de los jueces excluya la posible apariencia de que mediaron motivaciones impro-pias en su curso decisorio. Por ello, tanto el Canon 20 de Ética judicial como la Regla 63 de Procedimiento Civil, 32 LPRA Ap. V, proveen a los jueces las herramientas necesa-rias para salvaguardar este principio cuando suijan cir-cunstancias que puedan incidir en su imparcialidad. A ma-nera de ejemplo, el Canon 20 de Ética judicial dispone que un juez está llamado a inhibirse:
(a) Por tener prejuicio o parcialidad hacia cualesquiera de las personas, las abogadas o los abogados que intervengan en el pleito o por haber prejuzgado el caso.
*1065(b) Por tener interés personal o económico en el resultado del caso.
[[Image here]]
(i) Por cualquier otra causa que pueda razonablemente arro-jar dudas sobre su imparcialidad para adjudicar o que tienda a minar la confianza pública en el sistema de justicia. 4 LPRA Ap. IV-B.
Las precitadas disposiciones permiten que un juez, motu proprio, se inhiba. Ello es cónsono con los principios antes reseñados, pues “el juez no sólo debe ser imparcial, sino que también tiene que aparentarlo. Es decir, su conducta debe excluir toda apariencia de que es susceptibles de actuar a base de influencias de personas, grupos o partidos, o cual-quier otra consideración o motivación impropia”. In re Ortiz Rivera, 163 DPR 530, 535 (2004).
Nótese que en Martí Soler v. Gallardo Álvarez, 170 DPR 1, 8 (2007), expresamos que el “Canon 20 de Ética Judicial ordena a los jueces que se inhiban en caso de p [re]juicio o parcialidad que les impida presidir un procedimiento judicial de la manera más justa, objetiva e imparcial”. Por lo tanto, cabe recalcar que este precepto normativo impone una directriz obligatoria. Reiteramos que “[a]l juez o a la jueza se le exige que responsablemente se inhiba oportu-namente para proteger la legitimidad de sus actuaciones y la confianza de la ciudadanía en la Judicatura”. In re Acevedo Hernández, 194 DPR 344, 367 (2015). Ello, pues se “requiere de los miembros de la Judicatura una conducta intachable que se caracterice por el más alto grado de im-parcialidad e integridad y que responda a las normas que salvaguardan la independencia de su ministerio”. In re Grau Acosta, 172 DPR 159, 164 (2007).
Que un juez incumpla con esta obligación, consciente del patente conflicto que le impediría juzgar imparcial-mente o que arrojaría serias dudas sobre su capacidad de así hacerlo, supone necesariamente que incurre en una conducta proscrita por el Canon 20 de Ética Judicial. En ese sentido, el mecanismo de la inhibición en nada se dife-*1066rencia del mecanismo de descalificación del abogado, que como hemos establecido reiteradas veces, funge como una medida preventiva contra violaciones éticas por parte del letrado. (45) De la misma manera, el mecanismo de la inhi-bición opera para prevenir violaciones éticas por parte del juez, que mancillen, no solo su imagen como una figura imparcial al servicio del Derecho, sino también la imagen de la Rama Judicial entera.
V
El Canon 4 de Ética Judicial impone a todos los jueces el deber de cumplir con las obligaciones administra-tivas que surgen de las leyes y los reglamentos aplicables a la Rama Judicial. Asimismo, los jueces tienen que cumplir diligentemente con las normas y órdenes administrativas que promueva la OAT. Véase 4 LPRAAp. IV-B, C. 4.
A
Las Reglas de Administración del Sistema de Personal de la Rama Judicial del Estado Libre Asociado de Puerto Rico, 4 LPRAAp. XII, rigen lo pertinente a la administra-ción y al funcionamiento del personal de la Rama Judicial. En virtud de la Regla 26, este Tribunal aprobó, el 30 de agosto de 1974, el Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 LPRAAp. XIII, que precisa los pormenores de la jornada laboral de los empleados, incluyendo a los jueces del Tribunal de Primera Instancia. Por otra parte, el 20 de noviembre de 2003 se notificó la Circular Núm. 10 para el Año Fiscal 2003-2004, la cual atiende todo lo relativo a las normas y los procedi-*1067mientos relacionados con la asistencia y las licencias del personal de la Rama Judicial. (46)
En lo que nos concierne, la Sección VI de la Circular Núm. 10 delimita los pormenores sobre la jornada de tra-bajo, la asistencia y las ausencias del empleado. Destaca-mos que el inciso (A)(1) y (2) de esta sección dispone —con-forme al Artículo 18 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial— que la jor-nada de trabajo diario consiste de siete horas y media, que se completarán en un horario regular de 8:30 a. m. a 12:00 del mediodía y de 1:00 p. m. a 5:00 p. m.(47) Por otra parte, el inciso (B) de la precitada Sección VI regula lo relativo al registro, al control y a la contabilización de la asistencia. De ahí se desprende que todos los jueces tienen el deber de registrar su asistencia, haciendo constar las horas de en-trada y salida en la mañana y en la tarde. Asimismo, de-lega en los supervisores designados la responsabilidad de realizar los cargos correspondientes, en ocasión de ausen-cias, a los diferentes tipos de licencias desglosadas en la Sección VII.
Por otro lado, el inciso (C) de la Sección VI de la Circular Núm. 10 regula lo relativo a las ausencias. En particular, el subinciso (2) impone la obligación a todo empleado de la Rama Judicial de notificar anticipadamente cualquier au-sencia a su supervisor. Además, el subinciso (5) dispone que los periodos cortos de ausencia se reportarán día por día y se realizarán los cargos a las licencias correspondientes. Por último, puntualizamos que el subinciso (6) atiende las au-sencias no autorizadas y las define como
*1068[...] aquellas en las cuales los empleados incurran y que a juicio del Supervisor(a) inmediato(a) se consideran sin causa justificada o cuando se incurre en la ausencia sin previa auto-rización habiendo tenido la oportunidad para solicitarla o in-formarlo y no lo hizo. El(la) supervisor(a) le notificará la deci-sión al empleado. Esta ausencia debe notificarse en el Certificado de Ausencias Semanales como ausencia sin autori-zar y se le descontará del sueldo del (la) empleado (a) [...] No se acumulará licencia por vacaciones ni por enfermedad du-rante el periodo de ausencia sin autorización. Circular Núm. 10 para el Año Fiscal 2003-2004, págs. 14-15.
Es preciso aclarar que durante el 2008, la Rama Judicial implemento un sistema automatizado para el registro de asistencia. El manejo de este sistema se realiza me-diante la aplicación Kronos y se utiliza en conjunto con relojes biométricos y equipos de computadora para registrar el tiempo trabajado por el empleado. Véase Memo-rando Núm. 17 para el Año Fiscal 2011-2012 de 22 de julio de 2011. Ciertamente, la implementación del referido sis-tema supuso un cambio en la forma como se registraba y manejaba lo relativo a la asistencia. No obstante, ello no alteró las obligaciones que surgen del Reglamento de la Administración del Sistema de Personal de la Rama Judicial y de la Circular Núm. 10.
Por otra parte, destacamos que no es la primera vez que este Tribunal atiende un procedimiento disciplinario rela-cionado con un miembro de la Judicatura que protagoniza un mal manejo sobre su registro de asistencia. En In re Miranda Rivera, 141 DPR 94 (1996), examinamos la conducta de un juez que se ausentó durante tres días laborables sin realizar la notificación anticipada a su supervisor ni ofrecer razones justificadas para obrar así. Este juez realizó por sí mismo los cargos a las licencias correspondientes. Condena-mos esta conducta tras concluir que se habían infringido los deberes consagrados en el Canon V de Etica Judicial de 1977 —antecesor del actual Canon 4 de Etica Judicial de 2005— y en el Reglamento de la Administración del Sistema de Personal de la Rama Judicial. En ese entonces puntuali-*1069zamos que, en caso de no poder cumplir con las horas regu-lares de sesión de los tribunales, un juez “tiene que, a la brevedad posible, dejárselo saber al Juez Administrador que le supervise. Es esa la única forma de hacer los arreglos pertinentes y cumplir con nuestra política judicial de aten-der el calendario judicial sin demoras injustificadas y lograr, a su vez, una justicia rápida y eficiente”. (Énfasis en el original). In re Miranda Rivera, supra, pág. 98. De forma similar, en In re Hon. Ferrán Quintana, 157 DPR 622 (2002), sancionamos a un juez por haber hecho constar en los certificados de asistencia semanal que asistió a dos jor-nadas laborales durante los días en que éste se había ausentado.
B
Mediante la Circular Núm. 27 para el Año Fiscal 2006-2007, se informó a todos los empleados de la Rama Judicial que se implementarían las Normas y procedimientos para el uso de equipos tecnológicos y acceso a los servicios que se ofrecen a través de la red de la Rama Judicial (Normas y Procedimientos) en junio 2007. Estas disposiciones, que aplican a todo empleado que opere, sea usuario o supervise a empleados con equipo tecnológico asignado, dispone so-bre el uso de este equipo y de la red de la Rama Judicial. En lo que nos concierne, en la Sección VII se regula lo pertinente a los servicios de correo electrónico. Específica-mente, el inciso (A)(3)(b) establece que todo empleado “[e]s responsable por el uso y contenido de todo correo electró-nico que envía, incluidas las imágenes y el sonido”. Nor-mas y Procedimientos, pág. 8. Por otro lado, el inciso (A)(4)(b)(2) indica que está prohibido utilizar la red para acceder o divulgar información que pueda considerarse ile-gal, ofensiva, pornográfica u obscena.
Por otra parte, la Sección VIII de las Normas y Procedi-mientos, la cual pauta las normas sobre el uso de los equi-*1070pos tecnológicos y la red interna, dispone sin ambages que éstos solo podrán utilizarse para asuntos oficiales que per-sigan fines lícitos y responsables. Por otro lado, el inciso (S) de la referida Sección VIII específicamente dispone que “[n]o se utilizarán los equipos tecnológicos de la Rama ni los privados autorizados para enviar, recibir o crear men-sajes o documentos de contenido discriminatorio por razo-nes de raza, género, credo, ideas políticas u origen social o nacional o que puedan catalogarse como hostigamiento sexual”. Normas y Procedimientos, pág. 18.
Posteriormente, en atención a la adquisición de nuevos equipos y la implementación de nuevos programas de mo-nitoreo, la Rama Judicial decidió reiterar las disposiciones consignadas en las Normas y Procedimientos mediante la Circular Núm. 17 para el Año Fiscal 2009-2010.(48) En lo pertinente, ahí se reiteró que:
Está prohibido transmitir mensajes ofensivos o amenazantes; ver, cargar o bajar material político partidista, religioso o pro-selitista; ofrecer venta de servicios o productos o cualquier uso de índole lucrativo; ofrecer o solicitar sustancias cuya posesión es prohibida por ley; ver, transmitir, cargar o bajar material pornográfico o material que fomente violar las leyes relaciona-das a la pornografía; bajar o transmitir material confidencial o material violando los derecho de autor, incluyendo imágenes, fotos, gráficas, dibujos, música o videos. Aunque el material no esté marcado con el símbolo de registrado, el usuario debe asu-mir que todo el material está protegido por las leyes de dere-chos de autor, a menos que se exprese de forma explícita el permiso para su uso. Esta prohibición se extiende e incluye ma-teriales, fotos, música, dibujos o videos con mensajes motivado-nales, religiosos, artístico[s\, de propaganda, de moda o de cual-quier otra índole. (Énfasis en el original). Circular Núm. 17 para el Año Fiscal 2009-2010, págs. 3-4.
*1071VI
A
En primer lugar, atendemos los señalamientos relacio-nados con el uso indebido de las redes sociales por parte del juez Mercado Santaella. Éste mantenía una cuenta en la red social Facebook cuyo carácter público permitía que cualquier persona pudiera acceder al contenido de sus ex-presiones emitidas ahí. En su cuenta publicó o compartió un sinnúmero de expresiones reprochables en más de un ámbito.
Primero, en múltiples publicaciones colgadas en su pá-gina pública de Facebook aquí reseñadas, el juez utilizó un lenguaje a lo sumo vulgar al expresarse y, a menudo, con el propósito de proferir un insulto a personas específicas. Si bien no nos compete monitorear el uso del lenguaje que haga un juez en sus conversaciones privadas, no podemos avalar que éste se exprese de una manera que no es digna de un miembro de la Judicatura en declaraciones que gozan de un público amplio. Cada juez es un espejo en el cual se refleja la imagen de la Judicatura. Cf. In re Coll Pujols, 102 DPR 313, 319 (1974). Al expresarse de manera soez pública y repetidamente, el juez Mercado Santaella deshonró el cargo judicial, en violación al Canon 23 de Ética Judicial.
Segundo, el juez se fotografió en dos ocasiones con bebi-das alcohólicas y subió las fotos a Facebook acompañadas de texto. En la primera ocasión, se fotografió con lo que el texto acompañante sugería que era pitorro (ron clandes-tino de mayor por ciento de alcohol por volumen). En la segunda ocasión, subió una foto de sí mismo consumiendo champaña, implicó con un texto que pronto compraría otra botella y, en tono chusco, sugirió que tenía que moderarse para no embriagarse. Como hemos discutido, el texto del Canon 23 eliminó la necesidad de la disposición específica *1072que existía en los cánones anteriores, que prohibía el con-sumo inmoderado de bebidas alcohólicas en lugares públicos. Sin embargo, ello no significa que la prohibición cesó; todo lo contrario, permaneció subsumida en la obliga-ción impuesta por el Canon 23. Consideramos que el juez Mercado Santaella violó dicho canon al jactarse pública-mente de su consumo de alcohol mediante la publicación de las referidas fotos.
Tercero, las publicaciones del juez Mercado Santaella re-vestían una latente —y en ocasiones patente— misoginia. Ello se evidenció en numerosas ocasiones. El juez, en ex-presiones escritas y publicaciones compartidas, comentó sobre el sexo oral de una manera que presentaba —injurio-samente— a la mujer como un objeto sexual para la grati-ficación masculina. Así también, en más de una publica-ción demostró que albergaba nociones preconcebidas sobre la proclividad de la mujer para la promiscuidad y el engaño a los hombres. Incluso, el juez Mercado Santaella consi-deró apropiado subir a Facebook una foto de su secretaria, empleada de esta Rama y bajo la supervisión suya, con un comentario sugestivo sobre su belleza física. De esta ma-nera, el juez le falló al deber impuesto por el Canon 8, a los fines de excluir la posible apariencia de ser susceptible a actuar por motivaciones impropias. Asimismo, el juez Mer-cado Santaella demostró precisamente el tipo de expresio-nes discriminatorias que, según el comentario oficial a la Regla 3.1 de la ABA, llevarían a una persona razonable a dudar de la integridad e imparcialidad de un juez. Por lo tanto, con sus publicaciones humillantes hacia la mujer, violó el Canon 23 de Ética Judicial al comportarse pública-mente de una manera que provocó dudas sobre su capaci-dad para actuar imparcial e íntegramente y que deshonró el cargo judicial.
Por último, en numerosas ocasiones el juez le falló al principio de la independencia judicial, esencial para pre-servar la posición de la Judicatura como una rama de go-*1073bierno ajena a intereses partidistas. Así, llegó a cuestio-narse públicamente en una expresión en Facebook sobre si la Legislatura era el “enemigo” de la Judicatura. Además, endosó públicamente a un candidato para la presidencia del Colegio de Abogados y Abogadas de Puerto Rico y le solicitó a todos los colegas abogados que lo “apreciaran”, que votaran por su candidato predilecto. Asimismo, com-partió una imagen del entonces gobernador Hon. Alejandro García Padilla, en la cual se le acusaba a éste de mentir sobre varios asuntos de política pública. Finalmente, com-partió una publicación donde, en un contexto jocoso, se le deseaba la muerte al entonces gobernador Hon. Alejandro García Padilla y al entonces presidente del Senado Hon. Eduardo Bhatia Gautier. Ello no provoca risa. Al contrario, el comportamiento público del juez puso en tela de juicio su independencia de motivación política alguna. Cualquier persona razonable, al evaluar las actuaciones del juez, con-sideraría socavada la confianza depositada en nuestro sis-tema de Justicia y en que sus operadores tomen sus deter-minaciones de acuerdo con el Derecho y no a la política. Las expresiones de índole política que nada tengan que ver con defender la independencia judicial están específica-mente vedadas por los Cánones de Ética Judicial. Por estas razones, las publicaciones del juez violaron los Cánones 2, 8, 23 y 28.
Cabe comentar que poco importa si algunas de estas expresiones fueron meramente compartidas por el juez y no escritas de su propia mano. Al compartirlas, fungió como transmisor del mensaje contenido en ellas a su pú-blico de seguidores. Poco importa si en ocasiones, como alega el juez, su hijo también utilizó su cuenta. De algunas de las publicaciones aquí discutidas, se puede intimar que el autor no pudo ser nadie más que el juez Mercado Santaella. Por las demás, si bien alguna no fue de su au-toría, fue crasamente irresponsable permitir que su hijo publicara algo que él mismo considerara reprochable en su *1074página personal de Facebook, donde todo lo publicado apa-renta ser de su autoría. De todas maneras, el juez no pre-sentó prueba alguna conducente a rebatir la presunción de que él fue el autor de todas las publicaciones. Asimismo, al momento de iniciar la investigación en su contra, todo el contenido de la página del juez Mercado Santaella era pú-blico, visible a cualquiera que deseara visitarla. Si bien los jueces deben presumir el carácter público de sus expresio-nes en las redes sociales, aquí la publicidad de éstas queda fuera de duda alguna.
Por último, como detallamos, en varias de estas publi-caciones los seguidores del juez Mercado Santaella se refi-rieron a él como “juez” u “honorable” en los comentarios. Es decir, sus seguidores eran conscientes de que quien emitía estas expresiones públicas altamente reprochables era un miembro de la Judicatura, llamado a enaltecer los valores que distinguen a nuestra rama de gobierno. La realidad es que ésta no es la primera ocasión que en cuanto a esto tenemos que disciplinar a un juez por sus expresiones en las redes sociales. Véase In re Hon. Colón Colón, 197 DPR 728 (2017). Esperamos que sea la última.
B
El juez Mercado Santaella compareció como testigo en un procedimiento de revisión de pensiones alimentarias en el cual figuraba como demandante su sobrina, la señora Mercado Rodríguez. Una de las controversias que debían dilucidarse en el pleito era si el señor Perlloni ocultó una propiedad sita en la República Dominicana para que ésta no fuera incluida en el cómputo de las pensiones de los hijos habidos con la señora Mercado Rodríguez.
Durante la vista, el juez Mercado Santaella indicó que, en su búsqueda de una propiedad cercana al mar, visitó un apartamento en el proyecto Cap Cana en la República Do-minicana, el cual resultó ser propiedad del señor Perlloni. *1075Asimismo, puntualizó que las fotografías que tomó a la propiedad en controversia tenían el único propósito de mostrárselo a su esposa, quien no pudo acompañarlo. Sin embargo, obra del expediente que días previos a que el juez Mercado Santaella viajara a la República Dominicana, la licenciada López Prieto —representante legal de la señora Mercado Rodríguez— le inquirió que fotografiara la ale-gada propiedad del señor Perlloni, puesto que las necesi-taba para probar su existencia y valor.
Según los hechos antes expuestos, el juez Mercado San-taella participó activamente en la búsqueda de evidencia para adelantar las causas de su sobrina, gestiones que con toda probabilidad lo convertirían en testigo. Además, cabe señalar que dicha evidencia pudo haberse obtenido por otros medios o haberse autenticado por una persona distinta que tuviera los conocimientos requeridos por las Reglas de Evidencia. Por lo tanto, el juez Mercado Santaella no era un testigo indispensable para adelantar la justicia. Por el con-trario, éste provocó su propia citación como testigo al parti-cipar voluntariamente como ente investigador de la licen-ciada López Prieto. Tales actos solo demuestran su falta de cautela y su participación activa en el pleito para beneficiar a su sobrina, atentando así contra la imparcialidad que debe imperar en todo procedimiento adjudicativo.
Asimismo, ya en el juicio, mediante la prestación de un testimonio inverosímil, el juez Mercado Santaella ocultó su conocimiento respecto a la titularidad del apartamento que fotografió y su intención previa de colaborar en el caso de su sobrina. Las comunicaciones previas de la licenciada López Prieto dirigidas al juez demuestran que éste viajó a la República Dominicana —al menos parcialmente— a to-mar fotos para el caso de su sobrina. Así, el juez Mercado Santaella no solo participó activamente en el litigio de su sobrina sin necesidad para ello, sino que también poste-riormente encubrió las razones para su participación.
*1076Como fue reseñado, la presencia de un juez en la silla testifical es una excepción, pues el rol que conlleva este oficio puede influenciar indebidamente un procedimiento judicial y, consecuentemente, socavar el principio de im-parcialidad judicial. Es por ello que, con miras a evitar tales escenarios conflictivos o de aparente influencia inde-bida, el Canon 30 sanciona conductas como las de este caso. Por todo lo antes discutido, el juez Mercado Santaella violó el Canon 30 de Ética Judicial.
C
En cuanto a la intervención del juez Mercado Santaella como magistrado en ciertos procedimientos del caso Pueblo de Puerto Rico v. Giovanni Perlloni, no podemos sino de-mostrar nuestra desaprobación a las acciones del juez Mer-cado Santaella. Apenas un año y medio después de testifi-car contra el señor Perlloni en el caso de su sobrina, el juez aparentemente no encontró problema alguno con presidir irnos procedimientos en el caso penal del exesposo de su sobrina, sobre quien comentó que la considera su hija.(49) Si bien su participación en el caso penal se circunscribió a asuntos de relativamente poca importancia, la inhibición es un asunto categórico. No le compete a un juez decidir si un asunto es de tan poca importancia que su parcialidad o apariencia de parcialidad no afectará su juicio al decidir. Lo único que debe evaluar el juez es si existe un prejuicio de su parte o la apariencia de prejuicio o parcialidad; si la respuesta es en la afirmativa, procede la inhibición, sin más. Por lo tanto, consciente de que el acusado en el caso era el exesposo de su sobrina y que hace un año y medio que había testificado contra él en un proceso civil, debió haber sido obvio para el juez Mercado Santaella su deber de inhibirse en el caso. Al evadir su deber claro ante esa *1077situación de hechos, el juez violó el Canon 8 y el Canon 20 de Ética Judicial.
D
El 17 de diciembre de 2010, el juez administrador Sigfrido Steidel Figueroa notificó al juez Mercado Santae-lla un correo electrónico en el que le solicitó que revisara su registro de asistencia correspondiente a la semana del 6 al 10 de diciembre de 2010. Ese mismo día, el juez Mercado Santaella realizó una entrada manual en la aplicación Kronos para hacer constar que el 9 de diciembre de 2010 su hora de entrada fue a las 8:30 a. m. y su hora de salida a las 5:00 p. m.(50)
No obstante, dicha entrada no reflejó la realidad de lo ocurrido ese día. A esos efectos, se desprende del Informe de la Comisión que el 9 de diciembre de 2010 el juez Mercado Santaella solo presidió la Sala de Salinas desde las 9:51 a. m. hasta las 11:36 a. m.(51) También surge de los hechos probados que, ese mismo día, éste se trasladó a la República Dominicana. Así, pues, el juez Mercado Santae-lla no laboró una jornada completa el 9 de diciembre de 2010, contrario a lo que hizo constar en su entrada manual en la aplicación Kronos. Por otro lado, quedó probado que el juez Mercado Santaella compareció, en calidad de tes-tigo, a los procedimientos en el caso de su sobrina el 20 de junio de 2011. No obstante, el 21 de junio de 2011 éste realizó una entrada manual en el sistema Kronos haciendo constar que el 20 de junio de 2011 su hora de entrada fue a las 8:30 a. m. y su hora de salida a las 5:00 p. m.(52)
El juez Mercado Santaella argüyó que esta situación fue producto de un “mero error oficinesco”. Además, sostuvo que tenía dificultades con el manejo de equipos electrónicos *1078y que, para las fechas de los eventos en cuestión, tanto él como su secretaria continuaban aprendiendo a manejar la aplicación Kronos. Esto no nos convence.
Según indicamos, conforme lo dispone el Canon 4, todo juez tiene el deber de cumplir diligentemente con sus de-beres administrativos y con los reglamentos aplicables a la Rama Judicial. No cabe dudas que tanto el Reglamento de la Administración del Sistema de Personal de la Rama judicial como la Circular Núm. 10 disponen —con lujo de detalle— la forma como se realizará el registro de asisten-cia y cómo se atenderán las notificaciones de ausencia y el cargo a las licencias correspondientes. La conducta desple-gada por el juez Mercado Santaella respecto a cómo ma-nejó su registro de asistencias para los días 9 de diciembre de 2010 y 20 de junio de 2011 se aparta totalmente de las directrices que tenía la obligación de acatar,
A esos efectos, el juez Mercado Santaella incumplió con su deber de notificar su ausencia parcial para el 9 de diciembre de 2010 y su ausencia de jornada completa para el 20 de junio de 2011. Es evidente que éste tenía conoci-miento del proceso a seguir, pues surge del Informe de la Comisión que el 6 de diciembre de 2010 dirigió una comu-nicación al Juez Administrador informando su ausencia para el 10 de diciembre de 20!0.(53) Asimismo, se des-prende del Informe que el juez Mercado Santaella, como mínimo, estaba encargado desde abril de 2010 de realizar ajustes en el registro de asistencia de otros empleados me-diante la aplicación Kronos. Resulta lógico concluir que éste tenía conocimiento de cómo se utilizaba la aplicación y, por consiguiente, la necesidad de cargar las ausencias a las licencias correspondientes. Efectivamente, al no cargar los días ausentados a una licencia, el juez cobró un salario —ilegalmente— por una labor que no efectuó.
Según hemos expresado la actuación del juez Mercado Santaella respecto a este particular constituye un atentado *1079contra el funcionamiento de la Rama Judicial. Así, “con su comportamiento al mentir conscientemente en unos docu-mentos administrativos y cobrar fondos públicos sin haber rendido la labor correspondiente, exhibió una conducta ca-rente de valores morales que es contraria al honor de la Judicatura y que proyecta una imagen distorsionada de lo que debe ser un buen administrador de la justicia”. In re Hon. Ferrán Quintana, supra, págs. 633-634. Cierta-mente, cobrar por un trabajo que no se realiza sería repro-chable donde sea. En un gobierno que atraviesa una grave crisis fiscal, esta ilegalidad cobra especial oprobio. Por todo lo anterior, consideramos que el juez Mercado Santaella violó el Canon 4 de Ética Judicial.
E
Por último, atendemos los cargos presentados en la Querella AD-2015-4. Surge del Informe de la Comisión que el juez Mercado Santaella aceptó, en primer lugar, que los correos electrónicos en cuestión fueron enviados desde su correo electrónico de la Rama Judicial. Asimismo, recono-ció que el haberlos enviado fue un “terrible error”. Ahora bien, planteó que, por motivo de los referidos mensajes, la Directora Administrativa suspendió temporalmente su uso del correo electrónico. Además, indicó que el 25 de enero de 2012 sostuvo una reunión con la Directora Administrativa en la que ésta le “explicó, orientó y amonestó verbalmente sobre el uso del correo electrónico”. Informe de la Comi-sión, pág. 19.
En consideración a esas alegaciones, el juez Mercado Santaella planteó dos preguntas en su memorando de de-recho, a saber:
Primero: ¿puede ahora la actual Directora promover la querella AD2015-4, cuando ya la Directora anterior había amonestado al Juez Mercado Santaella y había dado por concluido el asunto? Segundo: ¿es cónsono con el debido proceso de ley, pro-*1080mover una querella en contra del Juez Mercado Santaella —la cual se presentó el 23 de octubre de 2015— por enviar irnos mensajes de correo electrónico remitidos del 8 de noviembre al 6 de diciembre de 2010; es decir, hace aproximadamente cuatro (4) años, diez (10) meses y diecisiete (17) días; y luego de que la Directora anterior lo hubiera sancionado verbalmente? (Énfasis en el original). Querella AD-2015-4, Memorando de derecho del juez César Mercado Santaella, págs. 47-48.(54)
Por ende, como cuestión de umbral, el juez Mercado Santaella argüyó que la OAT no podía promover una nueva “sanción”, pues la doctrina de cosa juzgada, en su vertiente intragencial, así lo impedía. La Comisión de Disciplina Judicial consideró que este planteamiento era meritorio. En esencia, razonó que en las Normas y Proce-dimientos se establece la posibilidad de imponer sancio-nes disciplinarias.(55) Así pues, tras haberse amonestado verbalmente al juez Mercado Santaella, en consideración a los mismos correos electrónicos en que se fundamenta la Querella AD-2015-4, aplicaba la doctrina de cosa juzgada. Ello, independientemente de que en esta ocasión la con-ducta se examinara bajo el crisol diferente de la ética judicial. En consideración a lo anterior, la Comisión reco-mendó el archivo de la querella.
*1081A la luz de los hechos de este caso, consideramos que la doctrina de cosa juzgada, en su vertiente intragencial, no aplica. En primer lugar, si bien hemos resuelto que la doc-trina aplica en procedimientos administrativos dentro de la misma agencia, para emplear la doctrina de cosa juz-gada figura como supuesto necesario la existencia de una determinación final y firme producto de un proceso judicial o administrativo iniciado y culminado. (56) Como veremos, el juez Mercado Santaella nunca fue sometido a un procedi-miento disciplinario formal que ameritara las protecciones conferidas por la doctrina de cosa juzgada.
Según reseñamos, el incumplimiento con las disposicio-nes contenidas en las Normas y Procedimientos pueden dar paso a la imposición de medidas disciplinarias. Ahora bien, la manera como se realiza esta imposición tiene que guardar consonancia con el tipo de puesto que ostenta el empleado sancionado. El Artículo 16 del Reglamento de la Administración del Sistema de Personal de la Rama Judicial, 4 LPRA Ap. XIII, dispone sobre las medidas discipli-narias que pueden imponerse a ciertos empleados de la Rama Judicial y establece el procedimiento que debe se-guirse para imponer algunas de ellas. En lo que nos con-cierne, el inciso (16.3)(a) contempla la amonestación verbal o escrita —que no se hace constar en el récord individual del empleado— como una acción disciplinaria menor. Ahora bien, este artículo solo contempla los procedimientos *1082correspondientes a la imposición de acciones disciplinarias menores para alguaciles, secretarios de corte y otros fun-cionarios o empleados de sala. Por lo tanto, ya que el Re-glamento no regula particularmente la imposición de san-ciones a los jueces del Tribunal de Primera Instancia o del Tribunal de Apelaciones, es preciso recurrir al Reglamento de Disciplina Judicial.
Por otro lado, al momento de los hechos, la Regla 3 del Reglamento de Disciplina Judicial disponía que estas re-glas regirían los procedimientos disciplinarios para jueces del tribunal de instancia y del foro apelativo intermedio, en lo pertinente, por “violación a la ley, a los Cánones de Ética Judicial, al Código de Ética Profesional, a las órde-nes y a las normas administrativas aplicables, o por ne-gligencia crasa, inhabilidad o incompetencia profesional manifiesta en sus deberes judiciales (Énfasis suplido). In re Aprobación Reglas, 164 DPR 137, 138-139 (2005). Cabe destacar que dicho reglamento, además, con-templaba un procedimiento detallado para regular la pre-sentación de la queja, la etapa investigativa y la etapa adjudicativa del proceso disciplinario.
Si bien es cierto que del Informe de la Comisión surge como hecho no controvertido que el juez Mercado Santaella sostuvo una reunión con la Directora Administrativa y ahí se le amonestó verbalmente, no hay evidencia acreditativa de que ello figurase como el resultado de un proceso admi-nistrativo disciplinario al amparo de las Reglas de Disci-plina Judicial, Más bien, este proceso comenzó el 4 de sep-tiembre de 2015, cuando la Directora Administrativa de los Tribunales —al amparo de la Regla 5(c) de de Disciplina Judicial, según enmendadas— ordenó el comienzo de la in-vestigación sobre la conducta y la posible violación por parte del juez Mercado Santaella de los Cánones de Ética Judicial al haber enviado los referidos correos electrónicos. En con-sideración a lo anterior, y ya que estamos facultados para *1083adoptar, modificar o rechazar, en todo o en parte, el informe presentado por la Comisión de Disciplina Judicial, descarta-mos la recomendación de archivar la Querella AD-2015-4. Véase In re Hon. Maldonado Torres, 152 DPR 858 (2000).
Cabe destacar que el 2 de diciembre de 2009, el juez Mercado Santaella suscribió una Certificación del (de la) Usuario (a) para Usar los Equipos Tecnológicos y los Acce-sos a los Sistemas de la Rama Judicial (OAT-1215-A (rev. junio 2007)). Al así hacerlo, éste certificó que utilizaría el equipo tecnológico y el uso de la red en conformidad con las normas y los procedimientos. Asimismo, y en particular, garantizó que no realizaría transacciones o acciones “a tra-vés de la Red que puedan considerarse ofensivas, obscenas o abusivas; que violenten disposiciones legales, de política pública, reglamentos o normas de la Rama Judicial”(57) Ciertamente, al cumplimentar la referida Certificación, el juez Mercado Santaella se comprometió en cumplir con las Normas y Procedimientos en toda su extensión.
A pesar de ello, entre el 14 de octubre de 2010 y el 26 de mayo de 2011, el juez Mercado Santaella envió y renvió, desde su correo electrónico de la Rama Judicial, veintisiete correos electrónicos a empleados e individuos externos. Se-gún detallamos anteriormente, estos correos electrónicos evidencian un contenido altamente sexista, misógino, sexual, político, religioso y discriminatorio. En definitiva, los correos electrónicos que envió y renvió el juez Mercado Santaella distan del respeto y decoro que debe observar un miembro de la Judicatura. Por lo tanto, éste quebrantó los postulados normativos que está llamado a acatar y obró en contra de la preservación de los valores éticos y morales que la Rama Judicial defiende y ejemplifica. Al así hacerlo, violó los Cánones 2, 4, 8, 23 y 28.
*1084VII
Varias expresiones del juez Mercado Santaella, despec-tivas hacia la mujer, serían perturbadoras aunque éste no fuera juez. Ciertamente, son un reflejo de una sociedad a la cual todavía le resta demasiado por entender que una mu-jer no es un objeto, que no es un molde donde proyectar prejuicios, que no es una figura inocente y frágil ni una fuente de engaño y seducción, sino una ser humano, tan compleja y acreedora de sus libertades —y de su latitud para definirse— como cualquier otra persona.
Asimismo, en cualquier otro lugar de empleo, registrar días como trabajados cuando no lo fueron, se consideraría un robo al patrono y una justa causa para un despido. No se puede ser menos severo en el gobierno, donde nuestro patrono es el pueblo que se despierta todos los días a tra-bajar y, con mucho sacrificio, paga con sus contribuciones los servicios esenciales que rendimos.
En fin, si los jueces están llamados a cumplir con unos estándares de conducta más exigentes por la naturaleza de su ministerio, pues lo mínimo que pueden hacer es cumplir con el nivel de decencia básica que se desea de toda persona.
Por las razones aquí expuestas, concluimos que el juez Mercado Santaella violó los Cánones 2, 4, 8, 20, 23, 28 y 30 de Ética Judicial. En consideración a la gravedad de sus transgresiones y la multiplicidad de situaciones fácticas en las cuales incumplió con sus deberes éticos, decretamos la separación inmediata del Hon. César Mercado Santaella del cargo de Juez Superior.

Se dictará Sentencia de conformidad.

La Jueza Presidenta Oronoz Rodríguez no intervino. La Jueza Asociada Señora Pabón Charneco y el Juez Asociado Señor Rivera García no intervienen.

 Así lo determinaron dos comisionados distintos al considerar dos informes presentados por separado a la Comisión de Disciplina Judicial.


 Este mensaje fue compartido junto a una foto de la secretaria del juez Mercado Santaella.


 El mensaje está acompañado de un enlace en YouTube.com para la canción “Rata de dos patas”, de la cantante mexicana Paquita la del Barrio.


 El mensaje está acompañado de una imagen en la que aparece el juez Mercado Santaella con un vaso en su mano.


 La primera cita tiene como fondo la imagen de una dama, mientras que la segunda tiene como fondo la imagen de la Sra. Monica Lewinsky.


 El mensaje está acompañado de un dibujo que, si bien puede confundirse con letras extranjeras, a la vez es sugestivo de una posición sexual.


 El mensaje tiene como trasfondo una fotografía del ex gobernador, Hon. Alejandro García Padilla.


 Según reluce del expediente, la relación entre el juez Mercado Santaella y la *1042señora Mercado Rodríguez es muy cercana, pues él fungió como figura paterna de ésta.


 Anejo 5, Apéndice de la Querella AD-2014-7, págs. 351-352.


 Evidencia documental estipulada ambas partes, Exhibit 1.


 Íd., Exhibit 2.


 Anejo 6, Apéndice de la Querella AD-2014-7 (grabación E DI 2009-0324, 20 de junio de 2011).


 Anejo 16, Apéndice de la Querella AD-2014-7, págs. 661-652.


 Íd., pág. 650.


 Anejo 15, Apéndice de la Querella AD-2014-7, pág. 649.


 Anejo 8, Apéndice de la Querella AD-2014-7, págs. 573-574.


 Íd., págs. 567-570.


 Evidencia documental estipulada ambas partes, Exhibit 36.


 El juez, por su parte, presidía la Sala 603.


 Evidencia documental estipulada ambas partes, Exhibit 36.


 Anejo XXVIII, Apéndice de la Querella AD-2015-4, págs, 197-200. Las Nor-mas y Procedimientos para el Uso de Equipos ([tecnológicos y Acceso a los Servicios que se Ofrecen a Través de la Red de la Rama Judicial disponen, entre otras cosas, que los equipos “sólo podrán utilizarse para asuntos oficiales” y “para propósitos lícitos, responsables y dentro de las funciones inherentes a la Rama Judicial”. Evi-dencia documental estipulada ambas partes, Exhibit 14, pág, 16. Además, disponen que “[n]o se utilizarán los equipos tecnológicos de la Rama [,,.] para enviar, recibir o crear mensajes o documentos de contenido discriminatorio por razones de raza, gé-nero, credo, ideas políticas u origen social o nacional o que puedan catalogarse como hostigamiento sexual”. Evidencia documental estipulada ambas partes, Exhibit 14, pág, 18.


 Anejo I, Apéndice de la Querella AD-2015-4, pág. 5. Este mensaje está acom-pañado de una imagen y forma parte de un correo con múltiples imágenes titulado “Curiosidades del cuerpo”.íd., págs. 1-13.


 Anejo II, Apéndice de la Querella AD-2015-4, págs. 14-17. Este correo se titula “Iphonelphone” e incluye varias imágenes.


 Este correo se titula “Abogado y abogada”. Anejo IV, Apéndice de la Querella AD-2016-4, pág. 20. Este correo se titula “Abogado y abogada”.


 Anejo VIII, Apéndice de la Querella AD-2015-4, págs. 44-45. Este correo se titula “LOL!!!!!! Pesadilla Puertorriqueña Real (UNCLASSIFIED)" y cuenta una his-toria más extensa previa a la cita incluida. Trata de una persona que se percata que posee características que considera indeseables.


 Anejo X, Apéndice de la Querella AD-2015-4, pág. 50. Este correo se titula “FORTUNO entre el Cielo y el Infierno” y cuenta la historia del fallecimiento hipo-tético del exgobernador Luis Fortuño, ante el cual “Dios y el Diablo se pelean porque ninguno de los dos lo quiere recibir”. íd., pág. 49.


 Anejo XII, Apéndice de la Querella AD-2016-4, pág. 55. Este correo se titula “Le preguntan a Maripily ...” y continúa narrando una supuesta entrevista a la modelo Maripily con alrededor de diez preguntas.


 Anejo XIV, Apéndice de la Querella AD-2015-4, pág. 85. Este correo se titula “CONCLUSI[Ó]N CIENT[Í]FICA” y hace unas supuestas comparaciones empíricas sobre las preferencias en comida, bebida y actividad sexual en distintos países.


 Anejo XVI, Apéndice de la Querella AD-2015-4, pág. 96. Este correo se titula “LAS 10 PALABRAS MAS mas [sic] peligrosas USADAS POR LAS MUJERES!!!”. “QUIEN ES” es la última palabra o frase en la lista de diez que menciona el correo.


 Anejo XVIII, Apéndice de la Querella AD-2015-4, págs. 108-110. Este correo se envió bajo el título “SaludosSaludos” e incluye un anejo titulado “paratodaslasmujeres.pps”. El anejo es una presentación de múltiples mensajes con descripciones y recomendaciones de su autor original en torno a las mujeres. Id., págs. 102-119.


 Anejo XXII, Apéndice de la Querella AD-2015-4, pág. 178. Este correo se titula “solo para los verdaderos hombressolo [sic] para los verdaderos hombres” e in-cluye una serie de recomendaciones sobre el trato hacia las mujeres. íd., págs. 175-178.


 Disponible en: https://www.unodc.org/documents/corruption/Publications/ 2012/V1380121-SPAN_eBook.pdf


 Véase Conn, Committee on Judicial Ethics, Op. 2013-06 (March 22, 2013), disponible en https://wwwjud.ct.gov/committees/ethics/sum/2013-06.htm; Tennessee Judicial Ethics Committee, Advisory Opinion 12-01 (2012), disponible en http:// www.tncourts.gov/sites/default/flles/docs/advisory_opinion _12-01.pdf; Judicial Ethics Committee, Published Opinion No. 2012-07 (2012), disponible en http:// www.courts.state.md.us/ethics/pdfs/2012-07.pdf; Oklahoma Judicial Ethics Opinion 2011-3 (2011 OK JUD ETIi 3), disponible en http://www.oscn.net/applications/oscn/ DeliverDocument.asp?CiteID=464147; Mass. Committee on Judicial Ethics, Op. No. 2011-6 (2011), disponible en http://www.mass.gov/courts/sjc/qe/2011-6n.html; Ethics Committee of the Ky. Jud. Formal Jud, Eth. Op. JE-119 (2010), disponible en http:// www.courts.ky.gov/NR/rdonlyres/FA22C251-1987-4AD9-999B-A326794CD62E/0/ JE119.pdf; Ohio Board of Commissioners on Grievances and Discipline, Op. 2010-7 (December 3, 2010), disponible en http://www.supremecourt.ohio.gov/Boards/BOC/ Advisory_ Opinions/2010/default.asp; Fla. Sup. Ct., Judicial Ethics Advisory Comm,, Op. 2010-5, disponible en http://www.jud6.org/LegalCommunity/LegalPractice/ opinions/jeacopinions/2010/2010-05,html; S.C. Advisory Comm, on Standards of Ju*1051dicial Conduct, Op. 17-2009, disponible en http://Www.judicial.state.sc.us/ advisoryOpinions/displayadvopin.cñn?advOpinNo=17-2009; N.Y. Jud. Eth. Adv., Op. 08-176 (2009), disponible en www.nycourts.gov/ip/judicialethics/opinions/08-176.htm.


 ABA Standing Committee On Ethics and Professional Responsibility, Formal Op. 462, págs. 1-2 (2013), disponible en http://www.americanbar.org/ dam/aba/ administrative/professional_responsibility/formal_opinion_462.authcheckdam.pdf (“Judges must assume that comments posted to an [electronic social media] site will *1054not remain within the circle of the judge’s connections. [...] Messages, videos, or photographs posted to [electronic social media] may be disseminated to thousands of people without the consent or knowledge of the original poster. Such data have long, perhaps permanent, digital lives such that statements may be recovered, circulated or printed years after being sent.”).


 Véase A. Smith, 6 New Facts About Facebook, Pew Research Center, 3 de febrero de 2014, disponible en: http://www.pewresearch.org/fact-tank/2014/02/03/6-new-facts-about-facebook/.


 Ethics Committee of the Ky. Jud. Eth. Op. JE-119, pág. 5 (2010), disponible en: http://courts.ky.gov/commissionscommittees/JEC/JEC_Opinions/jE_119.pdf (“While social networking sites may have an aura of private, one-on-one conversation, they are much more public than offline conversations, and statements once made in that medium may never go away”).


 Según la misma red social Facebook, oprimir “Me gusta” bajo una publica-ción es “una manera fácil de dejarle saber a las personas que disfrutas una publica-ción sin dejar un comentario”. (Traducción suplida). Facebook, What does it mean to “Like” something?, disponible en https://www.facebook.com/help/462446998120360 El profesor de Derecho Eugene Volokh también ha comentado lo siguiente:
“[...] A Facebook ‘like’ is a means of conveying a message of support for the thing you’re liking. That’s the whole point of the ‘like’ button; that’s what people intend by clicking ‘like,’ and that’s what viewers will perceive. [...] I would treat ‘liking’ as verbal expression — though it takes just one mouse-click, it publishes to the world text that says that you like something”. E. Volokh, Is a Facebook “Like” Not “Substantive" Enough to “Warrant[ ] Constitutional Protection”?, The Volokh Conspiracy, 29 de abril de 2012, disponible en: http://volokh.com/2012/04/29/is-a-facebook-like-not-substantive-enough-to-warrant-constitutional-protection/.


 Según Twitter, “[l]a opción de Retweet de Twitter te ayuda a ti y a otros rápidamente compartir un Tweet con todos tus seguidores. Puedes darle Retweet a tus propios Tweets o a los Tweets de otra persona”. (Traducción suplida). Twitter, FAQs about Retweets, disponible en: https://support.twitter.com/articles/77606.


 Con la inserción de este canon, se tornaron innecesarias otras prohibiciones más puntuales presentes en los Cánones de Ética Judicial de 1977, tales como la prohibición de asistir a lugares de dudosa reputación y la prohibición de ingerir bebidas alcohólicas sin moderación en sitios públicos. In re Aprobación Cánones Ética 2005, 164 DPR 403, 446 (2005).


 Véase M.I. Harrison, The 2007 ABA Model Code of Judicial Conduct: Blueprint for a Generation of Judges, 28 (Núm. 3) Justice Sys. J. 257, 264 (2007) (“lb the extent that Rule 3.1 (‘Extrajudicial Activities in General’) serves as a general list of restrictions upon a judge’s participation in extrajudicial activities, it is chiefly derived from Canon 4A of the 1990 Code”).


 Sobre la Regla 3.1 del Código Modelo de Conducta Judicial de la ABA se ha comentado que “[e]l estándar es uno objetivo: si la persona razonable entiende que cierto comentario afecta la parcialidad del juez, el mismo estará proscrito”. C. Hilerio Echevarría, Análisis sobre la libertad de expresión de los abogados y jueces de Puerto Rico, 83 (Núm. 2) Rev. Jur. UPR 329, 364 (2014).


 Disponible en: https://www.unode.org/documents/corruption/Publioations/ 2012/V138012 l-SPAN_eBook.pdf Véase In re Aprobación Cánones Ética 2005, supra, pág. 411 (“Este nuevo canon proviene del concepto de independencia judicial com-prendido en Los Principios de Bangalore sobre la Conducta Judicial


 Véanse, por ejemplo: Torres Montalvo v. Gobernador ELA, 194 DPR 760, 774 (2016); Córdova y otros v. Cámara Representantes, 171 DPR 789, 801 (2007); Misión Ind. P.R. v. J.P., 146 DPR 64, 84 (1998); Noriega v. Hernández Colón, 136 DPR 406, 425-426 (1994); Silva v. Hernández Agosto, 118 DPR 45, 55 (1986).


 El Comentario al Model Code of Judicial Conduct (Model Code) señala, en lo pertinente: “when a judge testifies as a witness, a lawyer who regularly appears before the judge may be placed in the awkward position of cross-examining the judge”. Michael D. Wade, The Judge as a Witness, 74 Mich. B.J. 906 (1996).


 Véase Job Connection Center v. Sups. Econo, 185 DPR 585, 596 (2012) (“[E]n muchas ocasiones las descalificaciones funcionan como una medida para evitar posi-bles violaciones a los cánones del Código de Ética Profesional”); K-Mart Corp. v. Walgreens of P.R., Inc., 121 DPR 633, 637 (1988) (“Se reconoce como una medida preventiva para evitar posibles violaciones a los Cánones de Ética Profesional”).


 La Sección IV establece que “[e]stas normas y procedimientos aplicarán a todo el personal de la Rama Judicial, con la excepción del [(de la)] Juez[(a)] Presi-dente(a) y los Jueces y [las] Juezas Asociados(as) del Tribunal Supremo”. Circular Núm, 10 para el Año Fiscal 2003-2004, pág. 1,


 Por otro lado, lo mismo surge de la Regla 12(d) para la Administración del Tribunal de Primera Instancia del Estado Libre Asociado de Puerto Rico, 4 LPRA Ap. II-B. Igualmente, detalla en la Regla 12(b) que las horas regulares de sesión serán de 9:00 a. m. a 12:00 del mediodía y de 2:00 p, m. a 5:00 p, m. Claro está, las reglas disponen que estas sesiones pueden acortarse o extenderse según el procedimiento establecido ahí. 4 LPRAAp. II-B, R. 12(b).


 Surge del Informe de la Comisión de Disciplina Judicial que la Circular Núm. 17 para el Año Fiscal 2009-2010 fue notificada al juez Mercado Santaella vía correo electrónico el 20 de mayo de 2010. Véase Informe de la Comisión, pág. 8.


 Véase Informe de la Comisión, págs. 16-17.


 Véase Anejo 12, Apéndice de la Querella AD-2014-7, págs, 642-644.


 Véase Anejo 15, Apéndice de la Querella AD-2014-7, pág. 649.


 Véase Anejo 12, Apéndice de la Querella AD-2014-7, págs. 646-648.


 Véase Informe de la Comisión, pág. 33.


 Consideramos que el segundo planteamiento del juez Mercado Santaella es inmeritorio y no amerita discusión ulterior. Nótese que la Regla 3 del Reglamento de Disciplina Judicial, según enmendado, 4 LPRAAp. XV, establece que estas disposi-ciones aplican, incluso, a procedimientos disciplinarios contra jueces que “[t]rate[n] de hechos tan remotos que impidafn] realizar una investigación efectiva o que colo-que al juez o jueza en una situación de indefensión [...] In re Enmdas. Rs. Disciplina Judicial, 191 DPR 564, 567 (2014). Tras un examen del expediente y de la reglamentación aplicable, no encontramos impedimento alguno para que se hubiese promovido el procedimiento en cuestión.


 j¡;n particular, el inciso (C) de la Sección IX de las Normas y procedimientos para el uso de equipos tecnológicos y acceso a los servicios que se ofrecen a través de la red de la Rama Judicial (Normas y Procedimientos) establece que “[e]l uso inde-bido del Sistema y la violación a las Normas y Procedimientos podría resultar en una investigación administrativa o criminal y en la imposición de las medidas disciplina-rias civiles o criminales correspondientes”. Circular Núm. 27 para el Año Fiscal 2006-2007 de 29 de junio de 2007, Normas y Procedimientos, pág. 19. Además, el inciso (G) establece que “ [1] a violación de estas normas podría conllevar la imposición de aquellas medidas disciplinarias que dispone el Reglamento para la Administra-ción del Sistema de Personal de la Rama Judicial, aprobado el 30 de agosto de 1974, según enmendado, dependiendo de la naturaleza y la magnitud de la violación o negligencia incurrida”. íd., pág. 20.


 Sobre la aplicación de la doctrina a procesos administrativos, véase Pagan Hernández v. U.P.R., 107 DPR 720 (1978). Sobre el requisito de la determinación final y firme, véanse: SLG Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 156 (2011); Worldwide Food Dis., Inc. v. Colón et al., 133 DPR 827, 833-34 (1993); Bolker v. Tribunal Superior, 82 DPR 816, 824 (1961). Véase, además, la jurisprudencia del Primer Circuito federal que discute nuestra doctrina de cosa juzgada: Cruz v. Melecio, 204 F.3d 14, 20 (1er Cir. 2000); Felix Davis v. Vieques Air Link, 892 F.2d 1122, 1124-1125 (1er Cir. 1990). Nótese que una sentencia o resolución es final una vez se archiva en autos su notificación. R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, 5ta ed., Ed. LexisNexis de Puerto Rico, 2010, pág. 378. Por otro lado, ésta adviene firme una vez transcurra el término para apelar el dictamen. Aunque nuestras expresiones sobre el requisito de la sentencia final y firme se han producido en el contexto de procesos judiciales, consideramos que este requisito es igualmente exigible en el contexto administrativo, en cuanto a las determinaciones ahí emitidas,


 Anejo XXVIII, Apéndice de la Querella AD-2015-4, pág. 198.